Title: From George Washington to Major General Israel Putnam, 8 February 1779
From: Washington, George
To: Putnam, Israel

D. Sir
Head Qrs Middlebrook 8 Feby 1779.

Colonel Udney Hay, communicated to me, a proposal of Mr Weeks a D.W. General a late inhabitant of Long Island of considerable property, and the person who will deliver you this letter. Mr Weeks represents that there are several saw mills, on Long Island, very valuable to the enemy, and easy of access to a small party; and that he is willing to conduct a party for the purpose of destroying them.
Should you find upon a proper enquiry; from the situation of the mills; the disposition of the enemy’s force on the Island; and the distance of the mills from this force; that there is a strong certainty of succeeding in such an attempt with a small party, I hav⟨e⟩ no objection to your puting it into execution⟨.⟩ In case you adopt the scheme, you will take such measures as may seem best calculated to ensure the destruction of the mills and the safe return of the party. I am Sir &c.
